DETAILED ACTION
Applicant’s submission filed on November 1, 2021 has been entered.
Claims 1-28, 30, 33-37, 39-42 and 44-66 are canceled.
Claims 29 and 43 are currently amended.
Claims 29, 31-32, 38 and 43 are pending and are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the introduction of new matter by the addition of the limitation “intact” with respect to “plant cell, is withdrawn in light of the amendment of claim 29. 

The rejection of claim 29, and claims 31-32, 38 and 43 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint is withdrawn in light of the amendment of claim 29. 

The rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendment of claim 43.

The rejection of Claim(s) 29, 31, 32 and 38 under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), is withdrawn in light of the amendment of claim 29.

The rejection of Claims 29, 31, 38 and 43 under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent No. 9,840,713, issued Dec. 12, 2017) in view of Li et al. (High-efficiency TALEN-based gene editing produces disease-resistant rice. Nat Biotechnol. 2012 May 7;30(5):390-2), is withdrawn in light of the amendment of claim 29.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 29 as currently amended is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The addition of the limitation “an embryogenic plant cell” with respect to “bacterial-mediated transformation” does not find support in the specification as filed, and thus constitutes new matter. Although Applicant’s response filed November 1, 2021 indicates that support for the claim amendments may be found throughout the specification as originally filed, for example but not limited to: [0447], [0691-0692], [0700], [0742-43], [0746], and the various Examples, the specification does not provide here or elsewhere provide support for “an embryogenic plant cell” with respect to “bacterial-mediated transformation” as required by claim 29 as currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 31, 32, 38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Halluin (U.S. Patent Application Publication No. 2015/0184171, published Jul. 2, 2015) in view of Church et al. (U.S. Patent Application Publication No. 2016/0168592, published Jun. 16, 2016) and Shan et al. (Targeted genome modification of crop plants using a CRISPR-Cas system. Nat. Biotechnol. 2013 Aug;31(8):686-8; published 08 August 2013).
Claim 29 as currently amended is drawn to a method for editing a nucleotide sequence in the genome of a plant cell, the method comprising:
(a)    introducing at least one guide RNA and at least one polynucleotide modification template by particle bombardment or bacterial-mediated transformation into an embryogenic plant cell comprising at least one Cas endonuclease, wherein the Cas endonuclease and guide RNA form a complex that introduces a double-strand break at a target site in the genome of said cell, wherein said polynucleotide modification template comprises at least one nucleotide 
(b)    obtaining an embryogenic plant tissue from the embryogenic plant cell and incubating under conditions suitable for regeneration, and obtaining a whole plant from the plant tissue wherein the plant comprises the nucleotide sequence edit introduced at the target site in the genome of at least one cell of the plant.
Claim 31 is drawn to the method of claim 29, wherein the nucleotide sequence in the genome of said cell is selected from the group consisting of: a promoter sequence, a terminator sequence, a regulatory sequence, a splice site, a coding sequence, a polyubiquitination site, an intron site, an intron enhancing motif, and a gene of interest.
Claim 32 is drawn to the method of claim 31 wherein the gene of interest is an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene or an acetolactate synthase (ALS) gene.
Claim 38 is drawn to the method of claim 29, wherein the Cas endonuclease is a Cas9 endonuclease.
Claim 43 as currently amended is drawn to the method of claim 29, wherein the at least one nucleotide substitution, insertion, deletion, or a combination thereof is not a modification at said target site.
D’Halluin teach a method for modifying the genome of a plant cell at a preselected site, comprising the steps of: a. Contacting a plant cell with a bacterium capable of directing the transfer of defined DNA molecules from said bacterium into the genome of said plant cell, said bacterium comprising i. a first defined DNA molecule comprising a chimeric gene encoding a plant-functional non-naturally occurring DSBI enzyme, said DSBI enzyme being capable of 

Church et al. teach methods for editing a nucleotide sequence in the genome of a cell, including a eukaryotic cell and a plant cell,  by introducing a nucleic acid encoding a guide RNA and a polynucleotide modification template into a cell expressing a Cas9 Cas endonuclease (claims 1, 3, 4, 5, 8, 13). Church et al. exemplify their methods by targeting thermotolerance genes in yeast (Example III).
Shan et al. teach a method for modifying an OsPDS or an OsBADH2 nucleotide sequence in the genome of a rice plant cell by introducing a plasmid encoding a guide RNA and a plasmid encoding a Cas9 Cas endonuclease by particle bombardment into an embryogenic plant cell, obtaining an embryogenic plant tissue from the embryogenic plant cell and incubating under conditions suitable for regeneration, and obtaining a whole plant from the plant tissue wherein the plant comprises the nucleotide sequence modification introduced at the target site in the genome of at least one cell of the plant (page 686 column 3 second full paragraph; Supplementary Materials: Biolistic transformation, also citing Li et al. An improved rice transformation system using the biolistic method. Plant Cell Reports 12, 250-255 (1993).)
Given the teachings of D’Halluin that the genome of a plant cell can be modified at a preselected site by introducing into an embryogenic plant cell via bacterial-mediated transformation a genetic construct that expresses the components of the CRISPR/Cas system and a genetic construct that expresses a repair DNA molecule, and that the plant cell can be regenerated into a plant comprising the modification, and given the teachings of Church et al. that a nucleotide sequence in the genome of a cell, including a eukaryotic cell and a plant cell, 
The prior art apprised a person having ordinary skill in the art that the order in which the components necessary to alter a nucleotide sequence in the genome of a plant (a guide RNA, a Cas endonuclease and optionally a polynucleotide modification template) are introduced into a plant cell could be varied, and a person having ordinary skill in the art would have thus recognized the introduction of a guide RNA and a polynucleotide modification template into a plant cell that comprises a Cas endonuclease as one choice among a finite number of possible ways to introduce these necessary components into a plant cell. 
Further, one skilled in that art also would have had a reasonable expectation of success that the genome of a plant cell could be modified at a preselected site by introducing via bacterial-mediated transformation a nucleic acid encoding a guide RNA and a polynucleotide modification template into an embryogenic plant cell that expresses a Cas9 Cas endonuclease, and that the plant cell could subsequently be regenerated into a plant comprising the modification, given the success of Church et al. in targeting thermotolerance genes in yeast cells expressing a Cas9 Cas endonuclease, and given the success of Shan et al. teach in targeting 
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662